THE THIRTEENTH COURT OF APPEALS

                                   13-13-00582-CV


                                City of Waelder, Texas
                                           v.
                                     Larry Stamps


                                  On Appeal from the
                    25th District Court of Gonzales County, Texas
                                Trial Cause No. 24,808


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

April 17, 2014